Exhibit 10.19

“TRIPLE NET” LEASE AGREEMENT

ARTICLE 1: BASIC TERMS

The following terms used in this Lease shall have the meanings set forth below.

1.1 Date of Lease:   August 2, 2002         1.2 Landlord (legal entity):  
Verilink Corporation,
a Delaware corporation         1.3 Tenant (legal entity):   The Boeing Company,
a Delaware corporation         1.4 Premises:   The “Premises” means the building
(“Building”) located at 950 Explorer Boulevard, Huntsville, Alabama 35806
depicted on the site plan attached as Exhibit A, and the land described in
Exhibit B (the “Property”). The Premises includes the grounds surrounding the
Building, which are part of the Property, together with the right to park 450 to
500 vehicles in the parking lot adjoining the Building.         1.5 Approximate
Size of Premises:   109,910 allocated square feet of floor area in the Building.
The parties agree that the Base Rent is an agreed-upon sum not based on the
exact amount of rentable square feet actually located in the Leased Premises.  
      1.6 Lease Term:   The sixty-four (64) month period beginning on the Lease
Commencement Date.         1.7 Lease Commencement Date:   The estimated lease
commencement date is August 1, 2002 and the rental commencement date is December
1, 2002. The term of the lease shall commence upon the later to occur of: (i)
the estimated commencement date, or (ii) the date the Premises are delivered to
Tenant with Verilink furniture and servers removed and vacated by all Verilink
employees. August 1, 2002 or the date the Premises is delivered to Tenant with
Verilink furniture and servers removed and vacated by all Verilink employees.  
      1.8 Expiration Date:   November 30, 2007, unless the Lease Term is
terminated sooner pursuant to the terms of this Lease, including particularly
Paragraph 2.2.         1.9 Permitted Uses:   Any lawful purpose consistent with
the character of the Building, including general office and warehouse. The use
must comply with the Cumming Research Park West District Regulations, Article
50.1 (see attached)         1.10 Base Rent:   See Attached Rental Schedule      
  1.11 Address of Landlord for Notices:   Verilink Corporation
127 Jetplex Circle
Madison, Alabama 35758
Attention: Todd Westbrook



1


--------------------------------------------------------------------------------

1.12 Address of Tenant for Notices:
                                         Overnight:
  The Boeing Company
c/o Boeing Realty Corporation
J.S. McDonnell Blvd. and Airport Rd
Building 100, Mail Code: S100-1380
Berkeley, Missouri 63134
                        OR                                            Regular:  
P. O. Box 516
Mail Code: S100-1380
St. Louis, Missouri 63166-0516
Attention: Real Estate Manager                 1.13 Exhibits:   A.      Site
Plan
B.      Legal Description
C.      Rental Schedule
D.      Use - Cumming Research Park West
          District Regulations, Article 50.1
E.      Cummings Research Park West Sign
          Control Regulations, Article 72.4.8



ARTICLE 2: LEASE TERM

2.1     Lease of Premises for Lease Term. Landlord leases the Premises to Tenant
and Tenant leases the Premises from Landlord for the Lease Term. The Lease Term
shall be the period stated in Article 1 and shall begin on the Lease
Commencement Date set forth in Article 1. The Premises will be available to
Tenant continuously, 24 hours of each day, seven days of each week, during the
Lease Term. If the Landlord has not vacated the Building by August 1, 2002,
provided that Tenant does not cause such delays, the rental commencement date
shall be delayed one week for every week of delay in giving possession. If the
Landlord has not given possession by September 1, 2002, then the Tenant may give
the Landlord written notice of lease termination.

2.2     Termination by Tenant. Tenant may terminate the Lease Term at the end of
the fortieth (40) full calendar month, respectively, of the Lease Term by giving
notice of such termination to Landlord no later than 180 days prior to the date
on which such termination is to become effective. The Tenant shall pay Landlord
for any unamortized commissions at the time such notice is given. Unamortized
commissions equal 6% multiplied by all rent that would have been paid for the
terminated months of the initial Lease Term.

2.3     Right to Extend Lease Term. Tenant shall have five (5) successive two
(2) year options to extend the Lease. To extend the Lease term Tenant must give
written notice to Landlord no later than nine (9) month’s prior to the end of
the Lease Term (or any extensions thereof) of its intention to extend the Lease.
The rent for each option period shall be at Fair Market Rent (as defined below
in article 3.1.2).

2.4     Holding Over. In the event Tenant remains in possession of the Premises
after the expiration of the Lease Term without Landlord’s written consent,
Tenant shall be deemed to be a tenant from month-to-month only, at 125 percent
of the monthly installment of Base Rent in effect during the last month of the
expired Lease Term. Except as aforesaid, such tenancy shall be upon and subject
to the terms of this Lease. Either party may terminate such tenancy as of any
date by giving to the other at least 30 days’ prior written notice of
termination. Nothing herein, however, shall be deemed to grant to Tenant the
right to hold over in the Premises beyond the expiration of the Lease Term, and
Landlord shall be entitled to all remedies available to it, in law or in equity,
in order to recover possession of the Premises upon Tenant holding over in the
Premises without Landlord’s consent.

ARTICLE 3: RENT

“Rent” shall comprise “Base Rent” as provided in Paragraph 3.1 and “Additional
Rent.” Additional Rent shall include all amounts payable by Tenant pursuant to
Paragraph 3.2 and all amounts payable by Tenant under this Lease that are not
Base Rent.

2


--------------------------------------------------------------------------------

3.1     Base Rent.

3.1.1   Base Rent During Initial Term. On the first day of each calendar month
during the Lease Term, Tenant shall pay to Landlord (as provided in the last
sentence of this Paragraph 3.1) the monthly Base Rent amount set forth in
Paragraph 1.10 in lawful money of the United States, in advance and, except as
provided herein, without offset, deduction, or prior demand. Rent shall be
payable at Landlord’s address specified in Paragraph 1.11 above or at such other
place or to such other person as Landlord may designate by notice to Tenant from
time to time.    3.1.2   Base Rent During Extended Term. If Tenant elects to
extend the Lease Term as provided in Paragraph 2.3, then on the first day of
each Extended Term (respectively, the “Rent Adjustment Date”) Base Rent shall
adjust to the Fair Market Rent, determined as follows. Fair Market Rent shall
mean the amount per rentable square foot that a willing comparable tenant would
pay and a willing, comparable landlord would accept in an arm’s length
transaction, for delivery on or about the applicable delivery of effective date,
for comparable, non-renewal, non-expansion space in the Building and in other
qualified buildings in the same geographic area, similarly improved, giving
appropriate consideration to annual rental rates per rentable square foot, the
type of escalation clauses (including, without limitation, operating costs, real
estate tax allowances or base year and rental adjustments), rentable abatement
or free rent concessions, if any, brokerage commissions, the length of the term,
the size and location of the project, building standard work letters and/or
tenant improvement allowances, if any, the extent of services provided to the
leased premises, the date as of which the Fair Market Rate is to become
effective, and other generally applicable terms and conditions of tenancy for
comparables sized space. In no event will the Fair Market Rate, impute a value
upon leasehold improvements or fixtures installed by Tenant to the extent such
leasehold improvements would increase the Fair Market Rate. No later than four
months prior to the relevant Rent Adjustment Date, Landlord shall notify Tenant
of Landlord’s good faith, reasonable opinion of the Fair Market Rent (expressed
in dollars per rentable square foot in the Building in the Premises per year)
for the Premises (“Landlord’s Proposed Rent”). Within 30 days after Tenant’s
receipt of Landlord’s Proposed Rent, Tenant shall indicate whether or not Tenant
accepts Landlord’s Proposed Rent. If Tenant accepts Landlord’s Proposed Rent,
then Landlord’s Proposed Rent shall become the Base Rent for the subsequent
Extended Term. If Tenant does not accept Landlord’s Proposed Rent, Tenant shall
notify Landlord of Tenant’s opinion of the Market Rent for the Premises
(“Tenant’s Proposed Rent”). Within ten days after receipt of Tenant’s Proposed
Rent, Landlord shall indicate whether or not Landlord accepts Tenant’s Proposed
Rent (and if Landlord does so accept, then Tenant’s Proposed Rent shall become
the Base Rent for the Premises for the relevant Extended Term). If Landlord does
not accept Tenant’s Proposed Rent, then the parties shall proceed to arbitrate
Base Rent as follows.


The parties shall appoint a single arbitrator, who shall be an MAI appraiser
with not less than ten years’ experience in appraising industrial property in
the Huntsville, Alabama area. If the parties cannot agree upon an arbitrator
within ten days after Landlord’s rejection of Tenant’s Proposed Rent, then
either party may apply to the District Vice President of the Atlanta Regional
Office of the American Arbitration Association and the individual appointed by
the Director shall be the arbitrator for this purpose. Each party shall present
to the arbitrator such information as the party deems relevant and the
arbitrator shall select either the Landlord’s Proposed Rent or the Tenant’s
Proposed Rent (but no other amount) as the Base Rent for the Extended Term in
question and the rent so selected shall become the Base Rent for said Extended
Term.

3.2     Additional Rent; Operating Expenses. In addition to Base Rent, Tenant
shall pay the Operating Expenses as provided in this Paragraph 3.2. Tenant shall
pay the operating expenses for the building beginning upon the Lease
Commencement Date. Both parties agree to a pro-ration of some operating expenses
in the event that possession occurs on a date other than the first day of the
month.

3.2.1   Expenses to be Paid by Tenant. During the Lease Term and subject to the
exceptions set out in Paragraph 4.2, Tenant shall be responsible to pay all
reasonable and necessary costs for (a) utilities, maintenance and repair of the
Building, (b) subject to the provisions of Article 5, real estate taxes,
assessments, storm water management and similar charges imposed on the Building
by any state or local government or governmental agency (excluding franchise
taxes, income taxes, business and occupational taxes, and other similar taxes
imposed on Landlord), and (c) providing property insurance for said Building
(together, the “Operating Expenses”) .


3


--------------------------------------------------------------------------------

3.2.2   Exceptions. Notwithstanding Paragraph 3.1.1, Operating Expenses shall
not include, and Tenant shall not be required to pay any of the following:


 A.  Any and all ground lease rentals;     B.  Any and all payments of
principal, finance charges, interest, or fees on debt or amortization of any
loan, mortgage, deed of trust, or other debt;     C.  Costs of maintenance,
repair, replacement or renewal of load bearing walls, foundations and other
structural components, and roofs and any costs of performing maintenance for
which Landlord is responsible under this Lease;     D.  Costs of depreciation
and amortization (except as provided with respect to capital improvements);   
 E.  Marketing costs, leasing or brokerage commissions, attorneys’ fees, costs,
disbursements, advertising and promotional costs, and other expenses incurred by
Landlord or its agents in connection with negotiations for leases with tenants
(including Tenant), other occupants, or prospective tenants or other occupants
of the Building, and costs of signs identifying the owner and/or any occupant of
the Building;     F.  Franchise or income taxes of Landlord or any other taxes,
except for real property taxes on the Building and Land;     G.  Costs in any
way related to reporting, documenting, cleanup, remediation, or response of any
kind in connection with the use, transportation, storage, generation or release
by any person other than Tenant, its agents, employees, invitees and
contractors, of any chemical, petroleum or petroleum product, asbestos,
asbestos-containing material, contaminant, dangerous waste, or hazardous
material as regulated or defined under any federal, state or local law or
regulation relating to the protection of the environment or of human health.   
 H.  Legal fees, costs, settlements, judgments, or awards paid or incurred in
connection with disputes between Landlord and any tenant (including the Tenant),
provider, or contractor;     I.  Compensation paid to executives, any
compensation paid to clerks, attendants or other persons in any commercial
concessions operated by Landlord;     J.  Expenses incurred for the correction
of any latent or patent defects in the improvements in the Premises or
Building;     K.  Expenses in connection with services or other benefits are not
offered to Tenant or for which Tenant is charged directly by Landlord or by an
independent contractor or utility, but which are provided to another tenant or
occupant of the Building and charged to such tenant as Operating Expenses;   
 L.  Cost of complying with the provisions of the Clean Air Act, the Clean Water
Act, the Comprehensive Environmental Response, Compensation and Liability Act of
1980 as amended, the Resource Conservation and Recovery Act, or any other
federal, state, or local law relating to the protection of the environment;   
 M.  Landlord’s general corporate overhead and general and administrative
expenses, and costs associated with the operation of Landlord’s business,
including partnership accounting and legal matters;     N.  With respect to any
assessment, premium, or other charge which is payable over a period of time by
Landlord (or which Landlord may elect to pay over a period of time), any portion
of such assessment, premium, or other charge which exceeds the then-current
year’s installment thereof;     O.  Any bad debt loss, rent loss, reserves for
bad debt or rent loss, or reserves of any kind;     P.  Any item which would be
otherwise be treated as an Operating Expense, but which is paid by Tenant
directly to Landlord or to the purveyor thereof;     Q.  Tax penalties and other
penalties or fines with respect to taxes;


4


--------------------------------------------------------------------------------

 R.  Costs arising from the negligence or willful misconduct of Landlord, except
that costs arising from Landlord’s negligence are allowed to the extent that
such losses could not have been covered by commercial general liability
insurance;     S.  Costs incurred (including costs of repair or alteration) as
the result of fire or other casualty or the exercise of the right of eminent
domain by any governmental authority;     T.  Costs or expenses for sculpture,
paintings, or other works of art, including costs incurred with respect to the
purchase, ownership, leasing, showing, promotion, repair, and/or maintenance of
same;     U.  Costs of correcting or repairing defects in any equipment or in
replacing defective equipment to the extent that such costs are covered by
warranties of manufacturers, suppliers, or contractors, or are otherwise borne
by parties other than Landlord;     V.  Initial costs of exterior landscaping
and construction of the parking lot and any other required landscaping necessary
to accommodate the parking described in Section 1.4;     W.  Costs incurred in
removing the property of former tenants and/or other occupants of the
Building;     X.  Costs of any “tap fees” or one-time lump sum sewer or water
connection fees for the Building;     Y.  Costs or fees relating to the defense
of Landlord’s title to or interest in the Building, the Property, or any part
thereof;     Z.  Any other expenses which, in accordance with generally accepted
accounting principles, consistently applied, or in accordance with the practice
of landlords in the same market as the Building, would not normally be treated
as an operating expense by landlords of comparable properties.


3.3     Interest. Any rent or other amount due to Landlord other than interest,
if not paid when due, shall bear interest from the date due until paid at the
Default Rate, provided that interest shall not be payable on late charges
incurred by Tenant nor on any amounts upon which late charges are paid by Tenant
to the extent such interest would cause the total interest to be in excess of
that legally permitted. The Default Rate is a fluctuating rate of interest per
annum equal at all times to the rate of interest announced from time to time by
Chase Manhattan Bank in New York, New York as its “prime rate” plus two percent
per annum, each change in such fluctuating rate to take effect simultaneously
with each change in such prime rate.

ARTICLE 4: [INTENTIONALLY LEFT BLANK]

ARTICLE 5: PROPERTY TAXES

5.1     Assessments for Public Improvements. If the Property or any part thereof
is assessed for the cost of construction or maintenance of any public
improvement, Landlord shall pay such assessment and Tenant shall have no
responsibility therefor.

5.2     Payment of Real Property Taxes. Tenant shall be responsible for the
payment of all real property taxes affecting the Property and shall keep the
Property free and clear of any liens, charges, and encumbrances of any taxing
authority for the collection of unpaid real property taxes. Tenant understands
that due to IDB financing, property taxes are not due on this building during
the initial term of this lease; provided if Landlord causes The Industrial
Development Board of the City of Huntsville to convey title to the Property out
of the name of The Industrial Development Board of the City of Huntsville, then
Landlord shall have the obligation to pay all such taxes.

5.3     Personal Property Taxes. Tenant shall pay directly all taxes charged
against trade fixtures, furnishings, equipment, inventory, or any other personal
property belonging to Tenant.

ARTICLE 6: UTILITIES

6.1     Utilities. Tenant shall pay for any water, gas, electricity, heat,
light, power, sewer, sprinkler services, refuse and trash collection, and other
utilities and services used on the Premises, all maintenance charges for
utilities, and any storm sewer charges or other similar charges for utilities
imposed by any governmental entity or utility provider, together with any taxes,
penalties, surcharges or the like pertaining to Tenant’s use of the

5


--------------------------------------------------------------------------------

Premises with respect to all utilities and services used on the Premises, and
Tenant shall be responsible for payment of any telecommunications charges
incurred by Tenant for telecommunications services provided to Tenant at the
Premises and Tenant shall be responsible for the costs of all janitorial
services provided to Tenant at the Premises.

ARTICLE 7: INDEMNITIES AND INSURANCE

7.1     Tenant Indemnity. Tenant shall indemnify and hold Landlord harmless from
and against any and all claims or liability for bodily injury to or death of any
person or loss of or damage to any property arising out of Tenant’s use of the
Premises or the Property or from the conduct of Tenant’s business or from any
activity, work or thing done, permitted or suffered by Tenant, its agents,
employees, contractors or invitees in or about the Premises or the Property
except:

 (a)  claims and liabilities to the extent caused by any negligence on the part
of Landlord, its agents, employees, contractors or invitees, or     (b)  claims
and liabilities for property damage addressed in Paragraph 7.4.


In the absence of any negligence on the part of the Landlord, its agents,
employees, contractors or invitees, such indemnity shall include all reasonable
costs, attorneys’ fees and expenses incurred in the defense of any such claim or
any action or proceeding brought thereon. In the event any action or proceeding
is brought against Landlord by reason of any claim falling within the scope of
the foregoing indemnity, and in the absence of any negligence on the part of
Landlord, Tenant upon written notice from Landlord to Tenant within 60 days
after Landlord receives notice of the claim shall defend same at Tenant’s
expense by counsel reasonably satisfactory to Landlord.

The foregoing indemnity is conditioned upon Landlord providing notice to Tenant
within 60 days after Landlord receives notice of any claim or occurrence that is
likely to give rise to a claim that will fall within the scope of the foregoing
indemnity and cooperating fully with Tenant in any defense or settlement of the
claim or liability.

7.2     Landlord Indemnity. Landlord shall indemnify and hold Tenant harmless
from and against any and all claims or liability for bodily injury to or death
of any person or loss of or damage to any property arising out of the condition
of the Premises or the Property or from any activity, work or thing done,
permitted or suffered by Landlord, its agents, employees, contractors or
invitees in or about the Premises or the Property except:

 (a)  claims and liabilities to the extent caused by any negligence on the part
of Tenant, its agents, employees, contractors or invitees, or     (b)  claims
and liabilities for property damage addressed in Paragraph 7.4.


In the absence of any negligence on the part of the Tenant, its agents,
employees, contractors or invitees, such indemnity shall include all reasonable
costs, attorneys’ fees and expenses incurred in the defense of any such claim or
any action or proceeding brought thereon. In the event any action or proceeding
is brought against Tenant by reason of any claim falling within the scope of the
foregoing indemnity, and in the absence of any negligence on the part of Tenant,
Landlord upon written notice from Tenant to Landlord within 60 days after Tenant
receives notice of the claim shall defend same at Landlord’s expense by counsel
reasonably satisfactory to Tenant.

The foregoing indemnity is conditioned upon Tenant providing notice to Landlord
within 60 days after Tenant receives notice of any claim or occurrence that is
likely to give rise to a claim that will fall within the scope of the foregoing
indemnity and cooperating fully with Landlord in any defense or settlement of
the claim or liability.

7.3     Tenant’s Insurance. Tenant, at Tenant’s own cost and expense, will
provide and keep in full force and effect during the Lease Term, commercial
general liability insurance with limits of not less than $5,000,000 covering
bodily injury to any person, including death, and loss of or damage to real and
personal property, or shall self-insure for the same. Insurance provided
hereunder may be provided under Tenant’s blanket liability insurance policy.
During the Lease Term Landlord shall be named as an additional insured under
insurance carried pursuant to this Paragraph 7.3 to the extent of Tenant’s
undertaking set forth in Paragraph 7.1 and a certificate evidencing such
insurance coverage shall be delivered to Landlord not less than fifteen days
prior to the Lease Commencement Date or the date when Tenant shall enter into
possession, whichever occurs later.

6


--------------------------------------------------------------------------------

Such certificate of insurance will provide for fifteen days’ advance notice to
Landlord in the event of cancellation.

7.4     Mutual Waiver of Claims. [INTENTIONALLY DELETED]

7.5     Mutual Waiver of Subrogation. [INTENTIONALLY DELETED]

7.6     Premises Insurance. Notwithstanding Paragraph 7.4, Tenant shall, at
Tenant’s expense, procure and maintain at all times during the Lease Term a
policy or policies of property insurance covering loss or damage to the Building
in the amount of the full replacement value thereof (including Tenant’s
Alterations, trade fixtures and equipment) providing protection against all
perils normally included in an “all risk” property insurance policy, including
flood, but excepting peril of earthquake. Such property insurance shall provide
for payment of loss thereunder to Landlord or any mortgagee and/or financial
institutions as their respective interests may appear and to Tenant for its cost
of alterations, trade fixtures, furniture, and equipment. Landlord will notify
Tenant on or before the Commencement Date, and from time to time thereafter at
intervals no more frequent than annually, of the amount of insurance coverage
required hereunder and Tenant may rely on said amount as being the full
insurable value for the purpose of this Lease, and the amount of any loss or
damage exceeding such insurable value shall be assumed by, for the account of,
and at the sole risk of the Landlord. Such insurance policies shall provide that
such policies may not be canceled without 30 days’ prior written notice to
Landlord. Landlord shall, at Landlord’s expense, provide and maintain in full
force and effect a policy or policies of commercial general liability insurance
with limits of not less than $5,000,000 covering bodily injury to any person,
including death, and loss of or damage to real and personal property. Such
insurance policy shall provide that it may not be canceled without thirty days
prior written notice to Landlord.

ARTICLE 8: USE OF THE PREMISES

8.1     Permitted Uses. Tenant may use the Premises for the uses set forth in
Paragraph 1.9 above.

8.2     Manner of Use. Tenant shall not cause or permit the Premises to be used
in any way that violates any law, ordinance, restrictive covenants encumbering
the Premises as of the date hereof or governmental regulation or order, or which
shall constitute a nuisance or waste.

8.3     Signs. Subject to Landlord’s reasonable approval, Tenant shall be
entitled to install appropriate signage, including Tenant’s logo and/or name on
the exterior of the building, entrance doors and/or entranceways to the
Building. Tenant’s Building signage shall comply with all governmental laws,
rules and regulations (including but not limited to Cummings Research Park West
Sign Control Regulations, Article 72.4.8 (see attached) and all covenants,
conditions and restrictions encumbering the Building. Tenant’s signage rights
are not personal to Tenant and may be assigned. The cost of all fabrication,
installation, maintenance, insurance, removal and utilities shall be paid for by
Tenant. The monument sign is located at the Explorer Boulevard entry will be
available for Tenant’s sole use.

ARTICLE 9: COMPLIANCE WITH LAWS; HAZARDOUS SUBSTANCES

9.1     Compliance with Laws in General. Provided that the Building and the
Premises are in the condition required by Paragraph 10.1, Tenant shall, at all
times during the Lease Term and at its sole cost and expense, maintain the
Building and the Premises in compliance with all present and future laws and
codes, including all applicable building, fire, seismic, safety, electrical,
mechanical and similar codes, the Americans with Disabilities Act, and any state
or local laws relating to access to facilities or accommodations by handicapped
or disabled persons, and insurance company requirements and shall make all
modifications to the Building and the Premises that may be required by such
laws, codes and requirements.

9.2     Hazardous Substances Use. Any and all use, storage, release, handling,
transportation, treatment or storage by Tenant of Hazardous Substances on the
Premises shall be carried out in substantial compliance with all applicable
federal, state and local laws, ordinances and regulations. Intentional disposal
of Hazardous Substances shall not occur on the Premises under any circumstances
except as permitted by law.

9.3     Representation. Landlord hereby represents and warrants that to the best
of Landlord’s knowledge, and Landlord having no obligation to have made any
independent study or investigation, (i) there have been no releases of Hazardous
Substances at the Premises; (ii) Landlord has no reason to believe that
Hazardous Substances have in the past been used, generated, treated, stored or
disposed of at the Premises; and (iii) no

7


--------------------------------------------------------------------------------

claim of liability relating to the presence of adverse environmental conditions
at or on the Premises has been made or is threatened by any government agency or
other third party.

9.4     Indemnification. Tenant shall indemnify, defend and hold harmless
Landlord, and reimburse Landlord for any costs it incurs arising from any and
all claims of liability asserted against Landlord by a third party, including
without limitation any agency or instrumentality of the federal, state or local
government, for bodily injury including death, physical damage to or loss of use
of property or cleanup activities to the extent required by applicable law
(remedial or removal), arising out of or relating to the release or threat of
release of any Hazardous Substance by Tenant, its agents, employees, invitees
and contractors, while Tenant, its agents, employees, invitees and contractors
are on the Premises.

Landlord shall indemnify, defend and hold harmless Tenant, and reimburse Tenant
for any costs it incurs arising from and against any and all claims of liability
asserted against Tenant by a third party, including without limitation any
agency or instrumentality of the federal, state or local government, for bodily
injury including death, physical damage to or loss of use of property or cleanup
activities to the extent required by applicable law (remedial or removal),
arising out of or relating to the release or threat of release of any Hazardous
Substance existing at or emanating from the Premises, except to the extent
caused by Tenant, its agents, employees, invitees and contractors on the
Premises.

9.5     Definition, Hazardous Substances. For purposes of this Lease, the term
“Hazardous Substances” shall mean any dangerous waste, hazardous waste or
hazardous substance that is regulated as toxic or otherwise hazardous to human
health or the environment under any applicable law. In the United States, the
term shall include, but not be limited to, any hazardous waste or hazardous
substance as defined in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 as amended (42 U.S.C. S 9601 et seq.); the Resource
Conservation and Recovery Act as amended (42 U.S.C. S 6901 et seq.); or any
analogous state or local law.

ARTICLE 10: REPAIR AND MAINTENANCE

10.1     Landlord’s Warranty of Existing Conditions. Landlord warrants that as
of the date of this Lease the Building and the Premises comply with all laws and
codes, including all applicable building, fire, seismic, safety, electrical,
mechanical and similar codes, the Americans with Disabilities Act, and any state
or local laws relating to access to facilities or accommodations by handicapped
or disabled persons, and all applicable insurance company requirements. All
systems in the Building and all equipment used in the operation of the Building
are in good operating condition, and have been maintained in accordance with
applicable manufacturers’ instructions or otherwise in accordance with best
practices. All costs incurred by Landlord in connection with its obligations
under this Article 10 shall be excluded from “Operating Expenses” for purposes
of Paragraph 3.2.

10.2     Tenant’s Acceptance of Existing Conditions. In reliance on Landlord’s
warranty set out in Paragraph 10.1, and subject to Landlord providing additional
parking to total between 450 and 500 spaces to be completed by December 1, 2002,
Tenant shall accept the Premises in their condition as of the execution of this
Lease. Except as expressly provided herein, Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation, express or
implied, as to the condition of the Premises or the suitability of the Premises
for Tenant’s intended use.

10.3     Landlord’s Obligation. Subject to Section 10.4, Landlord shall, at its
own cost and expense, maintain the roof of the Building (including structural
members and roof deck, membrane and sheathing), gutters, all load bearing walls,
the foundations of the Building and all other structural elements of the
Building. During the initial year of the term of the Lease Landlord shall be
responsible for the portion of the HVAC repairs or replacement costs if the cost
to Tenant exceeds $15,000 per occurrence.

10.4     Tenant’s Obligations. Tenant shall be responsible for providing all
janitorial, cleaning, and sanitation service to the Building. In addition, the
Tenant shall maintain (i) all electrical, mechanical, plumbing, heating,
ventilation and air-conditioning systems, wiring and ducting in the Building or
at the Property; (ii) all utility lines, connections and hook ups serving the
Building and Property; (iii) all electric lights, including replacement of
burned out lights and systems: (iv) windows and doors, including replacement of
damaged or broken glass and cleaning of exterior glass surfaces, and the siding
of the Building (including painting as required); (v) elevators and stairs; (vi)
parking areas, sidewalks, fencing and landscaping. Landlord will assist in the
enforcing of any existing warranties resulting from the recent building
remodeling.

8


--------------------------------------------------------------------------------

10.5     Repairs Due to Negligence. Notwithstanding anything to the contrary
that may be contained in this Lease but subject to the waivers of the right of
recovery in Paragraphs 7.4 and 7.5, any repairs that are required by reason of
any waste, misuse or negligence on the part of either party (and that are not
within the scope of Paragraphs 7.4 and 7.5) shall be made by and at the expense
of the party causing such waste, misuse or negligence.

10.6     Repair Standard. All repairs made pursuant to the provisions of this
Article 10 shall be made within a reasonable time (depending on the nature of
the required repair or replacement) after the party who is obligated to make
such repair or replacement has actual notice of the necessity for such repair or
replacement. The terms “maintain” and “repair” in this Article 10 mean
maintaining and repairing to the physical condition as exists at the date of
this Lease or on the Lease Commencement Date, as the case may be, and shall
include replacement when an item has reached the end of its useful life and
cannot be reasonably repaired and maintained, subject to the limitation that
Tenant shall not be required to improve the condition of the Premises above that
existing as of the Lease Commencement Date.

ARTICLE 11: ALTERATIONS

11.1     Alterations. Tenant shall have the right, at its own cost and expense,
to make alterations, installations and changes (hereinafter collectively called
“Alterations”) in, on and to the Premises as it shall deem expedient or
necessary for its business purposes without Landlord’s prior written consent if
such Alterations are not “Structural Alterations.” For purposes of this Lease, a
Structural Alteration is an Alteration that affects the structural integrity of
the Premises, pierces the roof membrane or floor slab, or affects the
mechanical, electrical or plumbing systems of the building. Tenant may not make
any Structural Alterations unless it has first obtained Landlord’s written
consent thereto and to the name of the contractor undertaking such Structural
Alterations, which consent Landlord shall not unreasonably withhold or delay. If
Landlord fails to give or deny its consent within 20 days after Landlord’ s
receipt of Tenant’s written request therefor, Landlord shall be deemed to have
given its consent. All Alterations shall be performed in a good and workmanlike
manner and in accordance with all applicable laws. Tenant shall notify Landlord
prior to beginning any construction to enable Landlord to post on or about the
Premises notices of non-responsibility. Landlord may condition its consent to
any Alteration, which would interfere with future use of the Property if not
removed at the termination of this Lease on Tenant’s agreement to remove such
Alteration at that time pursuant to Article 17 hereof. Tenant shall otherwise
have the option to remove any or all Alterations and signage during the Lease
Term or upon termination of this Lease.

11.2     Contractor Liens. Tenant shall not create or place any lien or
encumbrance on the interest of Landlord or Tenant in the Premises or charge the
rentals payable hereunder for any claim in favor of any person dealing with
Tenant, including those who may furnish materials or perform labor for any
construction or repairs. Tenant will pay or cause to be paid all sums legally
due and payable by it on account of any labor performed or materials furnished
in connection with any work performed on the Premises by or on behalf of Tenant
and will save and hold Landlord harmless from all loss, cost or expense based on
or arising out of asserted claims or liens against the leasehold estate or
against the interest of Landlord in the Premises or under this Lease arising
from any work performed by or on behalf of Tenant. Tenant shall give Landlord
prompt written notice of the placing of any lien or encumbrance against the
Premises and cause such lien or encumbrance to be discharged within 30 days
after the filing or recording thereof or, at its election, shall contest such
lien or encumbrance as long as such contest prevents foreclosure of the lien or
encumbrance and Tenant causes such lien or encumbrance to be bonded or insured
over in a manner reasonably satisfactory to Landlord within such 30-day period.

11.3     Initial Tenant Improvement Work. Tenant, at its sole cost and expense,
shall construct initial improvements to the Premises in accordance with the
concept drawing attached as Exhibit ____, subject to review and redraw for
compliance to local codes, etc. Tenant shall have the opportunity to relocate
standard electrical outlets and computer cabling locations throughout the
Building. It is understood Tenant shall perform all computer wiring. Final plans
to be prepared by and at the sole expense of Tenant and approved by Landlord,
which approval shall not be unreasonably withheld or delayed. Landlord shall not
charge any administrative, project management, or other fees to Tenant, nor
shall Tenant be required to reimburse Landlord for its review of plans and
specifications for Tenant’s alterations. Tenant will not be required to remove
its improvements or restore the Premises at the end of the lease term.

11.4     Landlord Capital Improvements. Other than the maintenance that is
Tenant’s obligation under Section 10.4, Landlord will not make any capital
improvements to the Property without Tenant’s prior written consent.

9


--------------------------------------------------------------------------------

ARTICLE 12: DAMAGE AND RESTORATION

12.1     Damage That Can be Repaired within 90 Days. If the Premises shall be
destroyed or so damaged by any cause as to be unfit, in whole or in part, for
occupancy and such damage or destruction could be substantially repaired within
90 days from the date on which Landlord receives notice of such damage or
destruction, Landlord shall give Tenant written notice within 30 days after
receiving notice of such damage or destruction that such damage or destruction
can be restored within said 90-day period. In such case, Landlord shall repair
such damage or destruction (including Alterations constructed by Tenant) with
all reasonable speed and shall substantially complete such repairs within 90
days from the date on which Landlord receives notice of such damage or
destruction.

12.2     Damage That Cannot be Repaired within 90 Days. If such damage or
destruction cannot be substantially repaired within 90 days from the date on
which Landlord receives notice thereof, Landlord shall give Tenant written
notice within 30 days after receiving notice of such damage or destruction that
Landlord will be unable to repair or rebuild the Premises within such 90-day
period and shall specify in such notice the time within which such repairs or
reconstruction can be completed. Tenant shall have the option, within 30 days
after Tenant’s receipt of such notice, to elect either to terminate this Lease
and to be released from further liability hereunder, or to extend the Lease Term
by a period of time equivalent to the time specified in Landlord’s notice as the
time within which such repairs or reconstruction can be completed less 90 days.
If Tenant elects to extend the Lease Term, then Landlord shall restore the
Premises to their former condition (exclusive of Alterations constructed by
Tenant), to the extent reasonably practical, within the time specified in the
notice.

12.3     Performance and Completion of Repairs. Repairs and restoration
performed by Landlord pursuant to this Article shall be made in a commercially
reasonable matter, in conformity with all applicable legal requirements, and
shall be subject to Tenant’s reasonable approval. If Landlord fails to
substantially complete repairs within the applicable period of time required by
this Article, Tenant shall have the right to terminate this Lease upon 30 days’
written notice to Landlord unless Landlord shall substantially complete such
repairs prior to the expiration of such 30-day period.

12.4     Abatement of Rent. Notwithstanding anything herein stated to the
contrary, in the event of any damage or destruction and this Lease is not
terminated as provided herein, then, to the extent that the Premises are
unusable, Base Rent shall abate until Landlord has completed its repair and
restoration work, plus such additional period of time, not exceeding an
additional 90 days, as is reasonably necessary in order for Tenant to repair
Alterations. In the event of any damage or destruction of the Premises and the
termination of this Lease, Tenant shall be released from any liability hereunder
as of the date of such damage or destruction and insurance proceeds shall be
applied as required by Landlord or Landlord’s mortgagee.

12.5     Last Year of Lease Term. Notwithstanding anything herein stated to the
contrary, Landlord shall not be obligated to repair or rebuild the Premises if
material damage or destruction shall occur during the last year of the Lease
Term and Tenant does not elect within 30 days after such damage or destruction
to extend the Lease Term for the following Extended Term (if any).

ARTICLE 13: CONDEMNATION

13.1     Condemnation. If any part of the Property should be taken under
governmental law, ordinance, or regulation, or by right of eminent domain, or by
private purchase in lieu thereof, and the taking would in Tenant’s reasonable
judgment prevent or materially interfere with Tenant’s use of the Premises, then
upon not less than 30 days’ prior written notice by Tenant this Lease shall
terminate and Base Rent shall be apportioned as of the date of title vesting in
such proceeding or purchase. Otherwise, this Lease shall not terminate, but the
Base Rent payable hereunder during the unexpired term (or period of such taking
if shorter) shall be reduced to such extent as may be fair and reasonable under
the circumstances. If this Lease is not terminated pursuant to this Paragraph
13.1, then Landlord shall, to the extent of condemnation proceeds received by
the Landlord, restore any property damage as a result of the taking. Landlord
shall be entitled to receive the entire price or award from any such taking,
except that Tenant shall be entitled to an allowance for the cost of Alterations
installed by Tenant, Tenant’s moving expenses, damage to the property that
Tenant is permitted to remove under this Lease and other items recoverable by
Tenant under applicable law (excluding Tenant’s leasehold interest).

10


--------------------------------------------------------------------------------

ARTICLE 14: ASSIGNMENT AND SUBLETTING

14.1     Assignments and Subleases. Tenant shall be permitted to assign and
sublet all or any portion of the Premises with Landlord’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. In no
event shall Tenant assign this Lease if the proposed subtenant is a party who
would detract from the character of the building as a first-class office
building, an agency that enjoys diplomatic immunity, or if the use would
contravene any restrictive covenant affecting the building. Landlord’s consent
to one assignment, sublease, or transfer shall not be deemed as consent to any
other further assignment or sublease. No acceptance by Landlord of any rent or
any other sum of money from any assignee, sublessee or other category of
transferee shall release Tenant from any of its obligations. Tenant shall remain
primarily liable on this Lease for the entire Term and shall not be released
from the full and complete performance of the terms, conditions, covenants and
agreements. Landlord’s consent shall not be required with respect to, and Tenant
shall be permitted to assign the Lease or sublease any portion of the premises
during the initial term and any extensions term(s), to any related entity,
parent company, subsidiary or affiliate of Tenant (collectively, “Affliate”), or
any assignment resulting from a consolidation, merger, stock transfer or
purchase of substantially all of Tenant’s assets. However, Tenant must inform
Landlord in writing, of it’s intent to sublease or assign any portion of its
interest to a related entity.

14.2     Tenant to Remain Liable. Notwithstanding any permitted assignment or
subletting, Tenant shall at all times remain directly primarily and fully
responsible and liable for the payment of the rent herein specified and for
compliance with all of its other obligations under the terms, provisions and
covenants of this Lease. Upon the occurrence of an event of default as
hereinafter defined, if the Premises or any part thereof are then sublet,
Landlord, in addition to any other remedies herein provided, or provided by law,
may at its option collect directly from such subtenant all rents becoming due to
Tenant under such sublease and apply such rent against any sums due to Landlord
from Tenant hereunder, and no such collection shall be construed to constitute a
novation or a release of Tenant from the further performance of Tenant’s
obligations hereunder.

ARTICLE 15: DEFAULT BY TENANT

15.1     Defaults. Each of the following shall be an “event of default” under
this Lease:

 (a)  Tenant shall fail to pay rent or any other sum payable under this Lease
within five days after it is due.     (b)  Tenant shall abandon the Premises at
any time when rent is due and unpaid or at any time when Tenant has failed to
maintain the insurance required by Paragraph 7.3     (c)  Tenant shall fail to
perform any of Tenant’s other obligations under this Lease (other than as
described in (a) above) and such failure shall continue for a period of 30 days
after written notice from Landlord; provided that if more than 30 days shall be
reasonably required to complete such performance, Tenant shall not be in default
if Tenant shall commence such performance within the 30-day period and shall
thereafter diligently pursue its completion. Any notice provided to Tenant shall
be in lieu of, and not in addition to, any notice required under applicable law,
and any cure period provided herein shall run concurrently with any cure period
provided by applicable laws.


15.2     Remedies. On the occurrence of an event of default by Tenant, Landlord
may, at any time thereafter, and without limiting Landlord in the exercise of
any right or remedy which Landlord may have, pursue any of the following
remedies, provided that Landlord shall not commence such remedies prior to five
days (or any longer period required by law) after giving notice of an event of
default under Paragraph 15.1(a) or prior to fifteen days (or any longer period
required by law) after giving notice of an event of default under Paragraph
15.1(b) or 15.1(c) and if the events giving rise to the event of default are
cured within such time period, Landlord’s notice of default shall be deemed
rescinded:

 (a)  Landlord may peaceably reenter the Premises upon voluntary surrender by
Tenant or may remove Tenant and any other persons occupying the Premises
therefrom, using such legal proceedings as may be available.     (b)  In
addition to reentry under Paragraph 15.2(a) above, Landlord may elect in writing
to terminate this Lease. Upon such termination, Landlord may recover from Tenant
the following: (i) the worth at the time of award of the unpaid rent and other
charges under this


11


--------------------------------------------------------------------------------

   Lease that had been earned at the time of termination; (ii) the worth at the
time of award of the amount by which (x) the unpaid rent and other charges under
this Lease which would have been earned after termination until the time of
award exceeds (y) the amount of such rental loss that Tenant proves could have
been reasonably avoided; (iii) the worth at the time of award of the amount by
which (x) the unpaid rent and other charges under this Lease for the balance of
the Lease Term after the time of award exceeds (y) the amount of such rental
loss that Tenant proves could have been reasonably avoided; and (iv) any other
amount necessary to compensate Landlord for all the detriment proximately caused
by Tenant’s failure to perform its obligations under this Lease or that in the
ordinary course of things would be likely to result therefrom. The “worth at the
time of award” of the amounts referred to in clauses (i) and (ii) shall be
computed by allowing interest at the Default Rate (as defined in Paragraph 3.2).
The “worth at the time of award” of the amount referred to in clause (iii) shall
be computed by discounting such amount at the discount rate of Chase Manhattan
Bank of New York at the time of award plus two percent.     (c)  In addition to
reentry pursuant to Paragraph 15.2(a) above, Landlord may elect in writing to
terminate Tenant’s right to possession without terminating this Lease. In such
case, this Lease shall continue in effect (subject to Landlord’s right to
terminate this Lease pursuant to Paragraph 15.2(b)), and Landlord may enforce
all its rights and remedies under this Lease, including the right to recover
rent as it becomes due. Any such payments due Landlord shall be made upon demand
therefor from time to time and Tenant agrees that Landlord may file suit to
recover any sums falling due from time to time.


Notwithstanding anything to the contrary set forth above, in the event that
Landlord retakes possession of the Premises pursuant to subparagraphs (a), (b)
or (c) of this Paragraph 15.2, Landlord shall use commercially reasonable
efforts to relet the Premises and thereby mitigate its damages.

15.3     Self-Help. In addition to the remedies set forth in Paragraph 15.2,
Landlord shall have the right, upon advance written notice as set forth below,
at all times when Tenant has failed to perform any of its obligations under this
Lease, to enter the Premises for the purpose of curing any uncured event of
default of Tenant (whether or not such default is yet an event of default), and
no entry for that purpose shall be deemed to work a forfeiture or termination of
this Lease. Tenant shall permit such entry, and in that regard:

 (a)  Landlord shall give at least seven (7) days’ written notice to Tenant of
its intention to enter the Premises for that purpose, but may enter upon a
shorter period of notice or without notice where in Landlord’s reasonable
judgment there is real or immediate emergency or danger to persons or property
or where any delay in remedying the default could materially prejudice Landlord
or its interest in the Premises;     (b)  For the purpose of curing the default
of Tenant under this Lease, Landlord may perform said obligation or cause said
obligation to be performed and do or cause to be done those things that may be
necessary or incidental thereto including without limiting the generality of the
foregoing the right to make reasonable repairs and installations and to expend
monies reasonably in connection with such right; and     (c)  Tenant shall
reimburse Landlord upon written demand, accompanied by paid receipts or other
substantiating evidence of cost, for all reasonable expenses incurred by
Landlord in remedying such default.


Landlord shall be under no obligation to remedy any default by Tenant and shall
not incur any liability to Tenant for any act or omission in the course of its
remedying or attempting to remedy any default except to the extent such act or
omission constitutes intentional misconduct by or negligence of Landlord.

15.4     General Provisions Concerning Remedies. For purposes of calculating the
damages, which Landlord may recover from Tenant pursuant to this Article 15, all
amounts payable by Tenant in excess of Base Rent shall be deemed rent. On any
termination, Landlord’s damages for default shall include all reasonable costs
and fees, including reasonable attorneys’ fees that Landlord shall incur in
connection with the filing, commencement, pursuing and/or defending of any
action in any bankruptcy court or other court with respect to this Lease, the
obtaining of relief from any stay in bankruptcy restraining any action to evict
Tenant, or the pursuing of any action with respect to Landlord’s right to
possession of the Premises. To the extent permitted by applicable law,

12


--------------------------------------------------------------------------------

any and all rights and remedies which either party may have under this Lease and
at law and equity shall be cumulative and shall not be deemed inconsistent with
each other, and any two or more of all such rights and remedies may be exercised
at the same time to the greatest extent permitted by law. All costs incurred by
either party in connection with collecting any amounts and damages owing by the
other party pursuant to the provisions of this Lease or to enforce any provision
of this Lease, including by way of example, but not limitation, reasonable
attorneys’ fees from the date any such matter is turned over to an attorney,
shall also be recoverable from the other party. LANDLORD AND TENANT AGREE THAT
ANY ACTION OR PROCEEDING ARISING OUT OF THIS LEASE SHALL BE HEARD BY A COURT
SITTING WITHOUT A JURY IN THE STATE OF ALABAMA AND EACH PARTY HEREBY WAIVES ALL
RIGHTS TO A TRIAL BY JURY.

ARTICLE 16: DEFAULT BY LANDLORD

16.1     Notice of Landlord Default. Tenant may give notice to Landlord of any
failure by Landlord to perform any of its obligations under this Lease. Landlord
shall not be in default under this Lease unless Landlord shall fail to cure such
non-performance within 30 days after receipt of Tenant’s notice. However, if
such nonperformance shall reasonably require more than 30 days to cure, Landlord
shall not be in default if such cure shall be commenced within such 30-day
period and thereafter diligently pursued to completion. If Landlord’s default
renders the Premises unusable by Tenant, in whole or in part, for Tenant’s
normal purposes in any case in which Paragraph 6.2 above is not applicable, Base
Rent (or an equitable portion thereof, based upon the portion of the Premises
rendered unusable by Tenant) shall abate beginning 48 hours after Tenant gives
notice to Landlord that the Premises are unusable in whole or in part (and Base
Rent shall abate notwithstanding that the 30-day grace period for Landlord’s
performance has not expired) and, if a substantial portion of the Premises is
unusable for Tenant’s normal purposes for a period in excess of 60 days by
reason thereof, Tenant shall have the right to terminate this Lease by giving
notice to Landlord at any time thereafter prior to the default being cured.

16.2     Self Help. If Landlord shall default beyond applicable grace and notice
periods in the performance of any repair, maintenance or payment obligation on
Landlord’s part to be performed or paid hereunder and such default materially
adversely affects the condition of the Premises or the ability of Tenant to
perform its business therein or may result in termination of this Lease, then
Tenant may perform the same for the account and at the sole cost and expense of
Landlord, without notice if an emergency exists, or, if no emergency exists, on
30 days’ prior written notice to Landlord, and all costs and expenses paid or
incurred by Tenant in curing such default shall be paid by Landlord to Tenant
upon demand together with interest at the Default Rate, provided, however, that,
prior to performing any such obligation for the account of Landlord (other than
in the event of an emergency), Tenant shall notify any mortgagee of the Premises
of whom Landlord has provided Tenant with written notice (“Lender”), which
notice may be given simultaneously with Tenant’s notice to Landlord as provided
above, and such Lender shall have 30 days to cure such default. If (a) Landlord
fails to pay to Tenant any amounts expended by Tenant to cure Landlord’s default
(as provided in the previous sentence), (b) Tenant obtains a final
non-appealable judgment against Landlord in a court of law relating to such
default, and (c) such final judgment is not satisfied within 30 days after the
rendering of such judgment or otherwise in accordance with its terms, then
Tenant may offset the amount of such final judgment against rent hereunder. In
the event of an emergency, Tenant shall give Landlord prompt notice of any
action taken by Tenant pursuant to this Paragraph 16.2 and shall incur only such
costs and expenses as are necessary to meet the emergency; no additional costs
or expenses shall be incurred which are not necessary to meet the emergency
until Tenant shall have given Landlord and Lender 30 days’ prior written notice
of default, and as herein above provided in this Paragraph 16.2. Notwithstanding
anything set forth in this Lease to the contrary, Tenant shall have no right of
self-help and offset with regard to capital improvements (excluding repairs)
costing in excess of $100,000, and no right of recovery or offset hereunder
shall affect any obligation of Tenant to pay or reimburse Landlord for any item
that is payable or reimbursable to Landlord pursuant to this Lease.

ARTICLE 17: SURRENDER

17.1     Surrender. Upon the expiration or termination of this Lease, Tenant
shall surrender the Premises to Landlord in as good condition as at the Lease
Commencement Date, except for normal wear and tear, damage due to casualty,
matters covered by the mutual waiver of claims in Paragraph 7.4, damage or
alterations due to condemnation, and Alterations that Tenant is not required to
remove pursuant to this Lease and does not elect to remove. Tenant shall repair,
at Tenant’s expense, any damage to the Premises caused by Tenant’s removal of
its

13


--------------------------------------------------------------------------------

personal property or trade fixtures and shall restore the Premises to as good a
condition as it existed on the Lease Commencement Date.

ARTICLE 18: PROTECTION OF LENDERS

18.1     Protection of Lenders. Tenant agrees that this Lease shall be
subordinate to any ground lease or underlying lease, first-lien mortgage or deed
of trust or other first lien covering the Property, upon and subject to the
following terms and conditions. Tenant’s subordination is expressly conditioned
on execution and delivery to Tenant by each lessor under a ground lease or
underlying lease, and by each mortgagee, lien holder and beneficiary of a deed
of trust, of a nondisturbance agreement reasonably acceptable to Tenant.
Landlord agrees to provide such nondisturbance agreement(s) from each existing
lessor, mortgagee, lien holder and beneficiary within 30 days after the
execution of this Lease, failing which Tenant may terminate this Lease by giving
notice to Landlord at any time thereafter prior to delivery of such
nondisturbance agreement(s), and the delivery of the same shall in any event be
a condition to Tenant’s obligation to pay rent under this Lease. The
nondisturbance agreement shall be in recordable form and shall recognize
Tenant’s rights under this Lease in the event Landlord’s interest is terminated
while this Lease is in full force and effect. The nondisturbance agreement shall
include a provision to the effect that in the event of a termination of the
ground or underlying lease or foreclosure of the mortgage, deed of trust or
other lien in favor of the secured party, or upon a sale of the property
encumbered thereby pursuant to the trustee’s power of sale, or upon a transfer
of the Property by deed in lieu of foreclosure, then for so long as there is no
material event of default by Tenant under this Lease, this Lease shall continue
in full force and effect as a direct lease between the owner or succeeding owner
of the Property, as Landlord, and Tenant for the balance of the Lease Term, upon
and subject to all of the terms, covenants and conditions of this Lease. The
nondisturbance agreement shall not in any event include any terms that are
inconsistent with the terms of this Lease or that adversely affect Tenant’s
rights or increase Tenant’s obligations under this Lease.

ARTICLE 19: WARRANTY OF TITLE AND OF QUIET ENJOYMENT

19.1     Warranty of Title and of Quiet Enjoyment. Landlord warrants that it has
sufficient title to the Property to enable Landlord to perform its obligations
under this Lease, that there is no ground lease or other underlying lease
affecting the Property on the date hereof and that there is no mortgage, deed of
trust or other lien affecting the Property on the date hereof other than the
Industrial Board lease on the building and two mortgages to Regions Bank.
Landlord warrants that for so long as no default has occurred and is continuing
under this Lease which would allow Landlord to terminate Tenant’s right to
possession of the Premises, Tenant shall have the right to peacefully and
quietly use and enjoy the Premises

ARTICLE 20: MISCELLANEOUS PROVISIONS

20.1     Estoppel Certificates. Each party hereto shall, upon request from the
other party, at any time and from time to time execute, acknowledge and deliver
to such party a written statement, in the form generally acceptable to
institutional purchasers or lenders, certifying as follows: that this Lease is
unmodified and in full force and effect (or if there has been any modification
thereof, that the same is in full force and effect as modified and stating the
nature thereof); that to the best of its knowledge there are no uncured defaults
on the part of the other party hereto (or if any such default exists, the
specific nature and extent thereof); the date to which any rents and other
charges have been paid in advance, if any; and such other factual matters as are
typically contained in such certificates.

20.2     Landlord’s Access. Landlord or its agents may enter the Premises at all
reasonable times to inspect and conduct tests in order to monitor Tenant’s
compliance with all applicable environmental laws and all laws governing the
presence and use of Hazardous Substances; or, upon reasonable advance notice to
Tenant, to show the Premises to potential buyers, investors or other parties or
for any other purpose Landlord deems reasonably necessary. Landlord shall give
Tenant reasonable prior notice of such entry, except in the case of an
emergency, in which event Landlord shall make reasonable efforts to notify
Tenant. Landlord and its agents shall be accompanied by a representative of
Tenant if required by Tenant. Landlord shall minimize interference with Tenant’s
operations during any entry. Landlord acknowledges that certain portions of the
Premises may be subject to security restrictions. In that connection, Landlord
shall observe any Boeing Company and U.S. Government regulations, which apply to
the Premises. Landlord may place customary “For Sale” signs on the

14


--------------------------------------------------------------------------------

Premises, and during the last six months of the Lease Term Landlord may place
customary “For Lease” signs on the Premises.

20.3     Landlord’s Liability. No owner of the Premises shall be liable under
this Lease except for breaches of Landlord’s obligations occurring while owner
of the Premises. If the holder of any ground lease, deed of trust or mortgage
encumbering the Premises, or any purchaser or transferee pursuant to the
foreclosure or transfer of the Premises under any such instrument, becomes the
Landlord, then the obligations of such Landlord shall be binding upon the assets
of such Landlord which comprise the Premises (including rents, the proceeds of
any sale or encumbrance of the Property, and the proceeds of any condemnation
award or policy of property insurance covering the Property), but not upon other
assets of such Landlord.

20.4     Severability. A determination by a court of competent jurisdiction that
any provision of this Lease or any part thereof is illegal or unenforceable
shall not cancel or invalidate the remainder of such provision of this Lease,
which shall remain in full force and effect.

20.5     Monetary Obligations. All monetary obligations of Tenant under this
Lease are deemed to be rent, and except as provided herein the payment of rent
is an independent covenant.

20.6     Covenants and Conditions. All provisions of this Lease to be observed
and performed by Tenant are both covenants and conditions.

20.7     Interpretation. The captions of the Articles or Paragraphs of this
Lease are not a part of the terms or provisions of this Lease. Whenever required
by the context of this Lease, the singular shall include the plural and the
plural shall include the singular. The masculine, feminine and neuter genders
shall each include the other. In any provision relating to the conduct, acts or
omissions of Tenant, the term “Tenant” shall include Tenant’s agents, employees,
contractors, invitees, successors or others using the Premises with Tenant’s
expressed or implied permission.

20.8     Incorporation of Prior Agreements; Modifications. This Lease is the
only agreement between the parties pertaining to the lease of the Premises and
no other agreements shall be effective. All amendments to this Lease shall be in
writing and signed by all parties. Any other attempted amendment shall be void.

20.9     Notices. All notices, requests and other communications required or
permitted under this Lease shall be in writing and shall be personally delivered
or sent by a national overnight delivery service, which maintains delivery
records, or by facsimile (provided such facsimile transmission is confirmed
within three business days by duplicate notice delivered as otherwise provided
herein). Notices to Tenant shall be delivered to the address specified in
Paragraph 1.12 above. Notices to Landlord shall be delivered to the address
specified in Paragraph 1.11 above. All notices shall be effective upon delivery
(or refusal of delivery). Either party may change its notice address upon
written notice to the other party.

20.10     Waivers. All waivers shall be in writing and signed by the waiving
party. Landlord’s failure to enforce any provision of this Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future. No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord. Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.

20.11     No Recordation. Tenant shall not record this Lease. Either Landlord or
Tenant may require that a notice, short form or memorandum of this Lease
executed by both parties be recorded. The form of such short form lease is
attached as Exhibit ______. The party requiring such recording shall pay all
transfer taxes and recording fees.

20.12     Binding Effect; Choice of Law. This Lease shall bind any party who
shall legally acquire any rights or interest in this Lease from Landlord or
Tenant, provided that Landlord shall have no obligation to Tenant’s successor
unless the rights or interests of Tenant’s successor are acquired in accordance
with the terms of this Lease. The laws of the State of Alabama, without
reference to its choice of law rules, shall govern this Lease.

20.13     Force Majeure. If either party cannot perform any of its obligations
due to events beyond its reasonable control (other than the payment of money),
the time provided for performing such obligations shall be extended by a period
of time equal to the duration of such events. Events beyond a party’s reasonable
control include, but are not limited to, acts of God, war, civil commotion,
labor disputes, strikes, fire, flood or other casualty, shortages of labor or
materials, government regulations or restrictions and weather conditions.

15


--------------------------------------------------------------------------------

20.14     Effect of Termination. Termination of this Lease will not relieve
either party of its obligations with respect to any indemnity or warranty, which
arises out of events occurring prior to the date of such termination.

20.15     Parking. During the term of the lease, free parking shall be available
for Tenant’s customers and employees with a minimum of 450-500 spaces. Landlord
shall be responsible for design, Research Park Board approval, and the actual
construction of the additional parking needed to provide this amount of parking
as a Base Building Improvement. The additional parking shall be completed no
later than November 15, 2002.

20.16     Landlord’s Furnishings. It is understood and agreed between the
parties hereto that, in consideration for this lease, the Landlord shall provide
the following for the Tenant’s use at no charge, throughout the term or any
extensions, (i) the lobby furnishings, including light fixtures over the
reception desk, (ii) half of the existing training room tables and (iii) 80% of
the existing cafeteria tables and chairs.

20.17     Security. Tenant shall have the right to maintain, at its own cost and
expense, a card key access system for its employees or any other security
systems it deems necessary. Tenant shall have the right to fence the perimeter,
at its own cost and expense, with Landlord’s written consent and the consent of
the Cummings Research Park Board Authority. Should a fenced perimeter be
required during any part of the term of this lease, it shall be removed at
Tenant’s sole cost and expense upon lease expiration if requested by Landlord.

20.18     Antennae/Satellite Equipment. Tenant will be permitted to mount and
install satellite dishes and/or antennae (together with cables) on the rooftop
of the Building during the Lease Term (including renewals). Tenant shall be
responsible for the maintenance and repair of roof penetrations where dishes are
installed. There shall be no roof top charges to Tenant during the Lease Term
(including renewals) of this Lease.

ARTICLE 21: BROKERS

21.1     Brokers. During the negotiation of this Lease, Landlord was represented
by John Blue Realty (“Landlord’s Broker”) and Tenant was represented by CB
Richard Ellis and Concourse Group, Inc. (“Tenant’s Broker”). Landlord shall be
responsible for paying a commission equal to $268,500, which amount is equal to
6 percent multiplied by the total Base Rent payable by Tenant for the 64 month
Lease Term, or $4,475,000. Two thirds of the commission, or $179,000, is to be
paid to Tenant’s Broker and one third of the commission, or $89,500, is to be
paid to Landlord’s Broker.

21.2     Indemnity. Landlord shall indemnify and hold Tenant harmless from and
against any claim by any person other than Landlord’s Broker claiming to have
represented Landlord in connection with the negotiation, execution or
performance of this Lease for payment of any commission, finder’s fee or the
like and from and against any claim by Landlord’s Broker for compensation in
excess of that provided for in Paragraph 21.1. Tenant shall indemnify and hold
Landlord harmless from and against any claim by any person other than Tenant’s
Broker claiming to have represented Tenant in connection with the negotiation,
execution or performance of this Lease for payment of any commission, finder’s
fee or the like and from and against any claim by Tenant’s Broker for
compensation in excess of that provided for in Paragraph 21.1.

ARTICLE 22: OPTION TO PURCHASE

22.1     Option to Purchase. Landlord hereby grants to Tenant, subject and
pursuant to the terms and conditions outlined herein, an Option to Purchase
Landlord’s leasehold interest (including Landlord’s right to purchase the
underlying fee simple title) in the real property described in Exhibit “A” to
this Agreement (the “Property”) at a Purchase Price of $7,500,000.00 under terms
and conditions outlined under a separate Purchase and Sale Agreement. Such
Option to Purchase is referred to as the “Option”. The Option shall become
effective on the date of this Agreement and shall expire on November 1, 2002,
unless extended in writing by mutual agreement between the Landlord and Tenant.
Tenant may exercise the Option at any time prior to its expiration by delivering
to Landlord written notice of its intent to purchase the Property, which written
notice will outline (a) Purchase Price and (b) Estimated timeframe for Buyer’s
Due Diligence, but in any event the closing shall occur within 45 days of
Tenant’s written notice of its intent to purchase the Property. Once written
notice is received negotiation of a Sale and Purchase Agreement shall begin. All
written notices required to be given pursuant to the terms hereof shall be
deliverable pursuant to Article 20.9 of this Agreement

16


--------------------------------------------------------------------------------

EXECUTED IN DUPLICATE as of the date set forth in Paragraph 1.1.

Landlord:   Tenant:           Verilink Corporation   The Boeing Company        
  By:        /s/ Leigh S. Belden                 By:        /s/ Stephen J.
Barker                           Title:      President & CEO                   
Title:     Philip W. Cyburt                                 Printed Name:
   Leigh S. Belden         Printed Name:    Vice President                      
                          Stephen J. Barker
                      Authorized Signatory  



STATE OF ALABAMA )   ) COUNTY OF MADISON )



                        I, the undersigned, a Notary Public in and for said
County in said State, do hereby certify that Leigh S. Belden, whose name as
President & CEO of Verilink Corporation , a Delaware corporation, is signed to
the foregoing instrument, and who is known to me, and known to be such officer,
acknowledged before me on this day that, being informed of the contents of said
instrument, (s)he, as such officer and with full authority, executed the same
voluntarily for and as the act of said corporation.

            Given under my hand and official seal this the 2nd day of August,
2002.




 


     /s/ Michael Terry     Notary Public     My Commission expires: 08/13/05


STATE OF CALIFORNIA )   ) COUNTY OF LOS ANGELES )



                        On August 2, 2002, before me, T.S. Wertner, Notary
Public, personally appeared Stephen J. Barker, personally know to me to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the person or the entity upon behalf of which the person
acted, executed the instrument.




  WITNESS my hand and official seal


     /s/ T. S. Wertner     Commission # 1349842     Notary Public – California
Los Angeles County
My Comm. Expires Apr 6, 2006


17


--------------------------------------------------------------------------------

Exhibit A

Site Plan

[image1.jpg]


18


--------------------------------------------------------------------------------

Exhibit B

Legal Description

19


--------------------------------------------------------------------------------

Exhibit C

Rental Schedule

Lease Period Annual Rental Monthly Rental August 1 – November 30, 2002   $-0-  
$-0-   December 1, 2002 – November 30, 2003   $850,000.00   $70,833.33  
December 1, 2003 – November 30, 2004   $872,500.00   $72,708.33   December 1,
2004 – November 30, 2005   $895,000.00   $74,583.33   December 1, 2005 –
November 30, 2006   $917,500.00   $76,458.33   December 1, 2006 – November 30,
2007   $940,000.00   $78,333.33  

20